Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 1 and 15 the phrases “which protrude downward”, in claim 11 the phrase “a second counter line that protrude downward…and the lateral line” are confusing, vague, and indefinite because it is not clear what protrudes downward or with respect to what does it protrude downward or what structural limitations applicant intends to encompass with such language.
     In claims 3 and 16 the phrase “Expression (100) below is satisfied: H3>H1>H2  (100)” and claims 4, 17, and 18 in their entirety are confusing, vague, and indefinite.
     In claim 7 the phrases “the counter at a sole upper edge” is vague and indefinite because a sole has not been claimed and therefore it is not clear what structural limitations applicant intends to encompass with such language.
     In claim 14 the phrase “movable portion 16” is confusing, vague, and indefinite.
     In claim 15 the phrases “a fourth point” and “a second point” are confusing, vague, and indefinite because there has been no first or third points claimed.
     In claim 15, the phrase “with respect to an entire length of a sock lining..” is confusing, vague, and indefinite because it is not clear if a sock lining is positively recited or what the length of such is, it is not clear what structural limitations applicant intends to encompass with such language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hack (2156086).
     Hack shows A shoe comprising:
an upper (shown at 1 in figure 2), wherein an upper edge of a topline is defined by a medial line and a lateral line (as noted below); and
a counter (5), wherein an upper edge is defined, at a position downward of the upper edge of the topline, by a first counter line on a medial side and a second counter line on a lateral side (as noted below), which protrude downward, wherein:
a medial height difference is defined by a difference in a height direction between a first
point at a lowermost point on the medial line (shown below) and a second point at a lowermost point (at 6) on the first counter line;
a lateral height difference is defined by a difference in the height direction between a third
point at a lowermost point on the lateral line and a fourth point at a lowermost point (at 12) on the second counter line; and
the lateral height difference is greater than the medial height difference (shown below) as claimed.

    PNG
    media_image1.png
    424
    838
    media_image1.png
    Greyscale

     In reference to claim 4, Hack shows a shoe meeting the “expression” inasmuch as the claim is understood.
In reference to claim 6, first point and third point are considered to be located at the end of the arrow above leading from the medial and lateral topline of the upper notation, the second point is located at 6 above and the fourth point is located at the number 12 above.
 Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiwaki (2011/018559).
     Nishiwaki shows a shoe compirisng an upper (1) defining a topline (shown below at 20); and
a counter (4), wherein an upper edge (shown at 40) is defined, at a position downward of an upper edge of the topline, by a first counter line on a medial side and a second counter line on a lateral side, which protrude downward, wherein:
a fourth point (noted below at A) at a lowermost point on the second counter line is arranged downward relative to a second point (noted below at B) at a lowermost point on the first counter line; and the fourth point is arranged at a position that is within 15% from a rear end of an inside of the upper with respect to an entire length of a sock lining accommodated in the upper (the location of the counter points shown in figures 1-3 are considered to be located at such a distance).

    PNG
    media_image2.png
    640
    901
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack in view of Surace (2016/0007687).
     Hack shows a shoe substantially as claimed (as noted above) substantially as claimed except for the lowest point on the medial topline being located above the lowest point on the lateral topline.  Surace teaches forming the upper in a shoe with the lowest point on the medial topline (at 133) being located above the lowest point (at 137) on the lateral topline.  It would have been obvious to shape the topline of the upper as taught by Surace in the shoe of Hack to more closely follow the shape of the wearer’s ankle bones.
     In reference to claim 17, Hack shows a shoe meeting the “expression” inasmuch as the claim is understood.
Allowable Subject Matter
Claims 3, 5, 7-10, 16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732